381 N.W.2d 926 (1986)
222 Neb. 51
STATE of Nebraska, Appellee,
v.
Anthony B. HALL, Appellant.
No. 85-558.
Supreme Court of Nebraska.
February 21, 1986.
Thomas M. Kenney, Douglas County Public Defender, and Bennett G. Hornstein, Omaha, for appellant.
Robert M. Spire, Atty. Gen., and Terry R. Schaaf, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Defendant's sole assignment of error is that the district court accepted his plea of nolo contendere and sentenced him to a term of imprisonment for a felony on a trial record which was totally silent concerning whether defendant had knowledge of the maximum and minimum penalties which could be imposed, and without the court's making a finding that defendant had voluntarily and intelligently waived his rights by so pleading.
The State, in effect, confesses error. Accordingly, as required by State v. Fischer, 218 Neb. 678, 357 N.W.2d 477 (1984), and State v. Curnyn, 202 Neb. 135, 274 N.W.2d 157 (1979), we remand the cause to the district court for further proceedings as mandated by those cases.
REMANDED FOR FURTHER PROCEEDINGS.